      Case 4:17-cr-00222 Document 53-1 Filed in TXSD on 01/19/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVIS10N




                                              §
UNITED STATES OF APIERICA




                                              §
                                              §
V。                                                          Cri】 n   No.4:17-CR-222




                                              §
                                              §
BRENDA RODRIGUEZ

                             AFFIDAVIT OF JASON SⅣIITH



                                              §
STATE OF TEXAS

                                              §
COUNTY OF HARRIS

      BEFORE ME, the undersigned authority, on this day personally appeared Jason
Smith, who being duly sworn, deposes and says on his oath:

1. My name is Jason Smith. I am an Assistant      United States Attorney in the Southem District
of Texas. I make this affidavit on behalf of the United States, which is a party in United States
v. Rodriguez (4:17-CR-222) now pending before United States District Judge Lynn N. Hughes.
The United States requests that Judge Hughes recuse himself from that matter pursuant to 28
U.S.C. $ 144 because the facts set forth below reflect that Judge Hughes has a personal bias or
prejudice against the United States and its chosen counsel in that matter.

2.  A federal grand jury in the Southern District of Texas indicted defendant Brenda Rodriguez
on April 12,2077 , charging her with conspiracy to commit health care fraud (Count 1) and
health care fraud (Counts 2 through 4). Rodriguez pleaded not guilty. The case was assigned
to United States District Judge Lynn Hughes. Judge Hughes set the case for trial and set a final
pretrial conference for January 14,2019.

3.  A prior United States Attomey for the Southern District of Texas assigned Assistant United
StatesAttomey (AUSA) Tina Ansari to prosecute this case from its outset. AUSA Ansari
signed the indictment, represented the United States at Rodriguez's initial appearance on April
20,2017 , and filed responses to various motions earlier this month.

4.   The Rodriguez case marked AUSA Ansari's second case before Judge Hughes.

5.  AUSA Ansari had previously been assigned as the United States' counsel in United States v.
Swenson, Southem District of Texas criminal case number 4:1 5-CR-402. On February 6, 2Ol7 ,
Judge Hughes dismissed the Swenson case with prejudice. The transcript of reflects that, during
the proceeding at which he dismissed the indictment, Judge Hughes excoriated AUSA Ansari for
discovery mistakes she had made. Judge Hughes stated: "You're supposed to know what you're
doing. You're supposed to be the one thinking of stuff." The transcript also reflects that Judge
      Case 4:17-cr-00222 Document 53-1 Filed in TXSD on 01/19/19 Page 2 of 3



Hughes stated, "It was lot simpler when you guys wore dark suits, white shirts and navy ties....
We didn't let girls do it in the old days," although it does not indicate precisely to whom Judge
Hughes was speaking.

6.  Judge Hughes denied the United States' motion to reconsider the Swensen dismissal on
February 24,2017 . The United States then appealed the dismissal. The United States Court       of
Appeals for the Fifth Circuit reversed the dismissal on July 3,2018, and directed that the
Swenson case be reassigned to a different district judge. In its opinion, the Fifth Circuit
castigated Judge Hughes, stating that his comments about women, regardless of whether they
were directed at the prosecutor personally or at others in the room, were "demeaning,
inappropriate, and beneath the dignity of a federal judge."

7. Media reports subsequently indicated that Judge Hughes thereafter made statements to the
media regarding the Fifth Circuit's decision and stating that the "prosecutor supplied a quotation
to the court of appeals that had been cut to make it appear that I was talking to her."

8. The instant case against defendant Rodriguez represents AUSA Ansari's first appearance
before Judge Hughes since the Fifth Circuit's reversal rn Swenson. On January 14,2079, AUSA
Ansari appeared before Judge Hughes on behalf of the United States at a pretrial conference. At
the outset of the hearing, Judge Hughes took the bench and promptly told AUSA Ansari, "you
are now excused." Judge Hughes offered no rationale or explanation for dismissing her.
AUSA Ansari left the courtroom.

9.   Four days later, on January 18,2019, AUSA Ansari and her co-counsel again appeared
before Judge Hughes, for a second pretrial conference. Judge Hughes again directed AUSA
Ansari to leave the courtroom and indicated that he would not allow AUSA Ansari to participate
in the case. AUSA Ansari asked Judge Hughes for an explanation for his action, but he refused
to provide any justification. AUSA Ansari left the courtroom.

10.   The United States Attomey for the Southem District of Texas, Ryan K. Patrick, was in the
courtroom for this exchange between Judge Hughes and AUSA Ansari. When Judge Hughes
expelled AUSA Ansari, USA Patrick asked permission to be heard and then asked Judge Hughes
 for an explanation or rationale for his decision to bar AUSA Ansari from participating in this
case on behalf of the United States. He and Judge Hughes then engaged in a lengthy discourse
in which Judge Hughes expressed his dissatisfaction and disagreement with the Fifth Circuit's
decision in Swenson Judge Hughes indicated that he was displeased with the Fifth Circuit's
opinion in Swenson and that the opinion resulted from lies and misrepresentations of the record
in the United States' brief in that appeal. Consistent with his prior statement to the media, Judge
Hughes asserted that comments that the Fifth Circuit had seen as demeaning and inappropriate
were not in fact directed at AUSA Ansari, but rather at others in the room. Judge Hughes
indicated that he believed the United States Attorney's Office had knowingly presented those
comments to the Fifth Circuit in a misleading manner, in order to give the impression that Judge
Hughes had been speaking to AUSA Ansari. Judge Hughes also stated that he had conveyed io
the Office that he believed the United States' brief in Swenson was misleading, that the Office
should have withdrawn the brief in response to Judge Hughes' stated version of events, and that
      Case 4:17-cr-00222 Document 53-1 Filed in TXSD on 01/19/19 Page 3 of 3




Judge Hughes was disappointed that the Office had not done so. At the conclusion of this
colloquy, USA Patrick asked to be excused and left the pretrial conference.

Il.   Thereafter, Judge Hughes discussed a possible continuance with AUSA Ansari's co-counsel
and ultimately spoke with me regarding the Government's request to continue the Rodriguez tt'ral
date in light of his unusual order barring AUSA Ansari from the case. During that conversation,
Judge Hughes again referred to the Swenson case and his displeasure with AUSA Ansari and the
United States Attorney's Office in that matter. He subsequently denied the continuance request.

12.   Pursuant to 28 U.S.C. $$ 144 and 544(b)(1), Judge Hughes should recuse himself because
the record reflects that he has an actual bias against the United States and its chosen counsel,
AUSA Ansari. That bias, which is personal rather than merely judicial, appears to stem from
AUSA Ansari's participation in the Swenson case - a case in which the appellate court chastised
Judge Hughes for his conduct involving AUSA Ansari. Now, after Swenson, Judge Hughes
appears to be retaliating against AUSA Ansari and the United States, expelling AUSA Ansari
from the courtroom, forbidding her from serving as counsel, and denying the United States its
counsel of choice in this case-a choice that it is statutorily entitled to make. See 28 U.S.C. $$
519 and541.

13. For the same reasons, Judge Hughes should recuse himself based on an appearance of
partiality. See 28 U.S.C. $ a55(a). A well-informed, thoughtful, and objective observer,
knowing all the relevant facts, including those set forth above, would reasonably question Judge
Hughes's impartiality in United States v. Rodriguez,4:17-CR-222.




                                                     Jason Smith
                                                     Assistant United States Attorney



        SUBSCRIBED AND SWORN TO BEFORE ME on January 19,2019.




                        D洲増
                   cHRlttNAK HL

                 器                                             blic, State of Texas
